The court, Smalley, D. J.,
held that it was only in case that the collector conceded that the article was entitled to entry duty free, so as to leave only the fact of the Ameri*170can character of the article to be established, that the oath could be material for any purpose, or could be required by the collector—that when the collector denied free entry to the article on some ground that conceded its commercial character, the oath would be an idle ceremony.
The court further held that the collector was estopped to set up the omission to make the oath as a defence ; his deputy having given the plaintiffs to understand at the time that it was not necessary, and that the collector was bound by the acts of his deputy.
Upon the question as to whether the barrels were returned “ in the same condition ” as when exported, the court held that the filling them with molasses did not change their condition within the meaning of the act.
The court thereupon charged the jury to inquire:
1. Whether the barrels imported were the same identical barrels that had been manufactured by the plaintiffs and exported by them.
2. Did the deputy collector give the plaintiffs to understand that the oath of identity was waived, and would not be required, and put his refusal to admit them to entry duty free upon grounds other than the want of such oath. That if they find both of these questions in the aErmative they would find for the plaintiffs the sum so paid as duty upon the barrels.
The jury, without leaving their seats, found a verdict for the plaintiffs.